Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 19 recites the limitation "the single cam profile" in 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,8-12,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Methley (2010/0294222).
Regarding claim 1,10: Methley discloses a rocker arm assembly (figures 5a-5d) comprising: an outer rocker arm (24b) having a first roller configuration that rotates around a first axis (27); an inner rocker arm (24a) having a second roller configuration that rotates around a second axis (26), the inner rocker arm configured to move between a latched and unlatched position relative to the outer rocker arm (32); and wherein one of the first and second axes is positioned for alignment over an engine valve (figure 5c; at least for 
Regarding claim 4: Methley discloses the inner rocker arm is latched, a single cam profile rests between the first and second roller configurations (figure 4b; numeral 122).
Regarding claim 9: Methley discloses the first axis is aligned with the engine valve (figure 5c).
Regarding claims 10,19: Methley discloses a rocker arm assembly (figure 4a-4d) comprising: an outer rocker arm (24b) having a first roller configuration that rotates around a first axis (27) positioned for alignment over an engine valve (figure 5c; at least for one condition); an inner rocker arm having a second roller configuration that rotates around a second axis (26), the inner rocker arm configured to move between a latched and unlatched position relative to the outer rocker arm (32); and when the inner rocker arm is latched/unlatched, the single cam profile rests on one of the first and second roller configurations (122).
Regarding claim 11: Methley discloses the inner and outer rocker arms are asymmetric (figure 2).
Regarding claim 12,20: Methley discloses the first and second axes are offset (figure 4a).
Regarding claims 8,18: Methley discloses the inner and outer rocker arms provide asymmetric loading (figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Methley.
Regarding claims 2,13: Methley discloses the claimed invention as recited above and further discloses lash adjuster (figure 13) and hydraulic actuation of the latch system (paragraph 0051); except for adaptation of oil control valve.
   However, it would have been within the grasp of one having an ordinary skill in the art to adopt oil control valve for such is well known control strategy in hydraulic control systems.
Regarding claims 3,14: Methley discloses the first roller configuration of the outer rocker arm comprises a pair of rollers (27).
Allowable Subject Matter
Claim 5-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746